To reach the conclusion that it has, the majority has necessarily held that there was no substantial evidence to support a verdict for treble damages, and that, therefore, the given instruction was erroneous. My study of the case leads me to a different conclusion. Without burdening the record by reciting the facts, I content myself with stating the basis of my dissent:
I think that the judgment should be reversed and the cause remanded for a new trial on two issues: (1) where is the true boundary line; and (2) are the appellees entitled to treble damages. I think there is sufficient evidence to take the case to the jury on bottle of these questions.
For the reasons stated, I respectfully dissent from the majority holding. *Page 763